Citation Nr: 1202408	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for left foot disability, including residuals of injury of the first three toes.

3. Entitlement to service connection for back disability, including degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for bilateral hearing loss, tinnitus, left foot disability, and back disability. In an August 2010 rating decision, the RO granted service connection for tinnitus, resolving the appeal regarding that service connection claim.

The issues of service connection for left foot and back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Hearing loss was not diagnosed in service or for many years thereafter, and the most probative evidence indicates the current hearing loss is not related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran VCAA notice in a letter issued in October 2009, before the rating decision that the Veteran appealed. In that letter, the RO advised the Veteran what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The RO advised the Veteran of the information and evidence necessary to establish a disability rating and effective date. The case was last adjudicated in June 2011.

With respect to the Veteran's claim for service connection for hearing loss, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, the report of a VA examination, and the transcript of the videoconference hearing that the Veteran had in August 2011 before the undersigned Veterans Law Judge.

The Veteran was notified and aware of the evidence needed to substantiate his hearing loss claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration on the merits of the hearing loss claim. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Hearing Loss

The Veteran contends that his current hearing loss began during service and is a result of noise exposure during service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

On the December 1962 service entrance examination, the Veteran's hearing was checked by a whispered voice test, on which his hearing was measured as 15/15 bilaterally.  An audiogram was conducted in January 1963 within a few days of entrance.  The graph was not interpreted, but reflects no result on the graph greater than 25 decibels.  During service, the Veteran's duties were in aircraft maintenance. He underwent several audiograms during service.  Decibel losses recorded on service department audiological examinations prior to November 1, 1967, are assumed to be measured in American Standards Association (ASA) units, are converted to International Standards Organization (ISO) units to facilitate comparison of results. 
Audiological testing in December 1965, April 1966, and November 1966, even adjusting for ISO units, reflected hearing within normal limits, with all puretone thresholds being 20 decibels or less.  

In a medical history report completed in November 1966 for separation from service, the Veteran checked no for any history of ear trouble. 

In April 2010, the Veteran had a private hearing evaluation. The results of audiological testing at that facility were not interpreted, but appear to show hearing loss disability, with puretone thresholds greater than 40 decibels beginning at 2000 Hertz in both ears. 

The Veteran had a VA audiology examination in July 2010. He reported that during service he was exposed to aircraft engine noise as an aircraft mechanic. He stated that after service he worked as a submarine machinist for 18 years, and as a truck driver. He reported having constant tinnitus. The audiological evaluation revealed hearing loss disability, with puretone thresholds greater than 40 decibels beginning at 2000 Hertz and a speech recognition score of 86 percent in the left ear. The examiner diagnosed bilateral sensorineural hearing loss. The examiner accepted that the Veteran had military noise exposure.  After examination of the Veteran and review of the claims file, the examiner provided the opinion that it is less likely than not that the Veteran's hearing loss was caused by or as a result of military noise exposure or acoustic trauma. The examiner reasoned that the Veteran's hearing was measured as normal on his service entrance and separation examinations, and therefore, "there is a less than 50% likelihood that the current hearing loss was obtained as a direct relation of his military noise exposure history."

In the August 2011 videoconference hearing, the Veteran reported that in his service duties as an aircraft mechanic he worked on the flight line, where he was exposed to aircraft engine noise. He stated that he wore earplugs, though he noted that the ear protection of that era was not as effective as that which became available in later years. He related that while he was in service he noticed difficulty hearing. He stated that orders given to him sometimes had to be repeated before he could hear them. He reported that during his post-service work as a machinist, he also wore ear protection.

In this case, hearing loss was not diagnosed in service and his separation examination revealed hearing within normal limits.  The first post-service evidence showing hearing loss is in 2010, more than 40 years after his discharge from service.  While the Veteran contends that he recalls experiencing hearing loss in service, there is no indication that he has specialized training in diagnosing audiological disorders or determining their etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of sensorineural hearing loss requires medical testing to identify, and such disability can have many different causes, thereby requiring medical expertise to determine the etiology.  Thus, the Board finds the medical testing in service to be more probative than the Veteran's lay contention of having hearing loss in service.  

Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current hearing loss is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the only competent opinion addressing the relationship between the Veteran's current hearing loss disability and service is from the VA examiner, who concluded the Veteran's current hearing loss is less likely than not related to service.  The Board finds the opinion of the VA examiner to be more probative than the lay assertions of the Veteran.   

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is denied. 


ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

The Veteran reports that he sustained injury of his left foot during service, when he dropped a fire extinguisher on that foot. He contends that he has ongoing disability residual to that injury. His service treatment records show a sick call visit in March 1964, after dropping a fire extinguisher on the first, second, and third toes of his left foot. Left foot x-rays did not show evidence of fractures. The Veteran testified that he still has difficulty with his left foot and toes that he asserts have been consistent since the injury in service.  The Board notes that the medical evidence reflects a left foot disability, although it is diagnosed as left drop foot following a ruptured spinal disc in 2004.  Nevertheless, the Veteran has not had a VA medical examination addressing claimed residuals of the documented injury in service. 38 U.S.C.A. § 3.159(c)(4).  The Board remands the issue for a VA examination of the left foot, to determine whether there is current disability residual to the injury. 

The Veteran reports that during service, in 1966, he fell off of an airplane he was servicing, and landed on his back, sustaining injury to his back. He testified that he was taken to the dispensary and was given light duty for two weeks.  He suggested that they were going to transfer him to another Air Force base to do surgery but he decided to go to a private chiropractor instead. He claims that back disability has continued since that injury.  He also testified that he had post-service lifting injuries in 1974 and 1981.  

The Veteran's service treatment records do not show treatment for back injury and the Veteran denied having recurrent back pain on the Report of Medical History he completed in November 1966. As that report would have been made only a few months after the claimed injury, the denial of recurrent back pain at that time raises some question as to the credibility of the current contentions.  The Veteran also submitted a statement from a fellow serviceman who reported witnessing the accident.  On remand, the Veteran's service personnel records should be requested and attempt made through official sources to confirm that the C.L.F., the soldier who provided the buddy statement, served with the Veteran in 1966 at Pease Air Force Base.

The claims file contains medical records beginning in 1981 that show back disability. The Veteran has not had a VA examination to address the likelihood of a relationship between the alleged fall in 1966 and the current back disability. The Board remands the issue for such an examination.

The claims file contains records of the VA medical treatment of the Veteran from 2010 through April 2011. In the interest of having complete records relevant to the left foot and back claims, on remand, the RO should obtain current VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his left foot and low back disorder since his discharge from service. After securing the necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the claims file.  If the records are not available, the Veteran should be notified of such.

2. Obtain relevant VA treatment records dating since April 2011 from the VA Community Based Outpatient Clinic in Spartanburg, South Carolina, and the VA Medical Center in Columbia, South Carolina.  If the records are not available, the Veteran should be notified of such.

3.  Request the Veteran's service personnel records through official channels.  If the records are not available, the Veteran should be notified of such.

4.  Attempt to confirm through official sources that C.L.F., the soldier who provided the buddy statement, served with the Veteran in 1966 at Pease Air Force Base.

4. Schedule the Veteran for a VA orthopedic examination to address the nature of any current disabilities of the left foot and low back. The examiner must review the Veteran's claims file in conjunction with the examination. All indicated tests should be conducted and the results reported.  

a. After examining the Veteran and reviewing the claims file, the examiner should provide a diagnosis for all disabilities found in the left foot. The examiner should thereafter provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability(ies) of the left foot is/are a residual of or otherwise causally related to the injury in service (a fire extinguisher being dropped on his left foot in 1964). The examiner should provide the medical bases for the conclusions reached.

b. After examining the Veteran and reviewing the claims file, the examiner should provide a diagnosis for any low back disability identified.  The examiner should express an opinion as to whether it is at least as likely as not (a 50 or greater percent probability) that the current back disability is residual to or otherwise causally related to the alleged fall during service.  In rendering the opinion, the examiner should address the significance of the Veteran's denial of recurrent back pain on the November 1966 Report of Medical History conducted only a few months after the alleged fall separation and the normal physical examination at that time.  The examiner should provide the medical bases for the conclusions reached.

5. After completion of the above, review the expanded record and determine if the Veteran's remanded claims can be granted. If any claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


